 
Exhibit 10.1
 
AMENDED AND RESTATED INDEMNIFICATION AGREEMENT
 
THIS INDEMNIFICATION AGREEMENT (the “Agreement”) dated as of ______________,
20__, is made by and between Royal Gold, Inc., a Delaware corporation (the
“Corporation”), and the undersigned member of the Board of Directors or officer,
manager, employee, agent or fiduciary of the Corporation (“Indemnitee”).
 
WHEREAS, the Corporation is aware that competent and experienced persons are
increasingly reluctant to serve as directors, officers, managers, employees,
agents or fiduciaries of corporations unless they are protected by comprehensive
liability insurance and indemnification, due to increased exposure to litigation
costs and risks resulting from their service to such corporations, and due to
the fact that the exposure frequently bears no reasonable relationship to the
compensation of such directors, officers, managers, employees and other agents
or fiduciaries;
 
WHEREAS, the Corporation's Amended and Restated Bylaws (as amended from time to
time, the “Bylaws”), the Corporation’s Amended Certificate of Incorporation (as
amended from time to time, the “Certificate”) and the Delaware General
Corporation Law (the “DGCL”), under which the Corporation is organized, empower
the Corporation to indemnify its directors, officers, employees, agents and
fiduciaries by agreement and to indemnify persons who serve, at the request of
the Corporation, as the directors, officers, employees, agents or fiduciaries of
other corporations, partnerships, joint ventures, trusts or other or
enterprises, and expressly provides that the indemnification provided by the
Certificate, the Bylaws and the DGCL are not exclusive;
 
WHEREAS, such Certificate, Bylaws and the DGCL contemplate that contracts,
insurance policies and other financial arrangements may be entered into with
respect to indemnification of directors, officers, employees or agents;
 
WHEREAS, the Corporation has purchased and presently maintains a policy or
policies of directors’ and officers’ liabilities insurance (“D&O Insurance”)
covering certain liabilities that may be incurred by the Corporation’s directors
and officers in the performance of their services to the Corporation;
 
WHEREAS, uncertainties regarding the adequacy of coverage of D&O Insurance as
well as uncertainties regarding the applicability, amendment and enforcement of
statutory provisions and provisions of the Certificate and the Bylaws have
raised questions concerning the adequacy and reliability of the protection
afforded directors and officers;
 
WHEREAS, the Corporation and Indemnitee have previously entered into an
Indemnification Agreement (the “Prior Agreement”), and the Corporation and
Indemnitee desire to amend and restate the Prior Agreement in its entirety with
this Agreement;
 
WHEREAS, it is reasonable, prudent and necessary for the Corporation to obligate
itself contractually to indemnify Indemnitee pursuant to the terms of this
Agreement so that Indemnitee will serve or continue to serve the Corporation
free from undue concern that Indemnitee will not be adequately protected; and

 

--------------------------------------------------------------------------------

 

WHEREAS, Indemnitee is willing to serve, continue to serve and to take on
additional service for or on behalf of the Corporation on condition that
Indemnitee be so indemnified;
 
NOW, THEREFORE, in consideration of the premises and the covenants contained
herein, the Corporation and Indemnitee do hereby covenant and agree as follows:
 
1.          Definitions.  As used in this Agreement,
 
(a)          Change in Control.  The term “Change in Control” shall mean a
change in the possession, directly or indirectly, of the power to direct or
cause the direction of the management and policies of the Corporation or any
successor in interest to the Corporation, whether through the ownership of
voting securities, by contract or otherwise.  A Change in Control shall be
deemed to have occurred if any of the following occur after the date of this
Agreement: (i) any “person” (as such term is used in Sections 13(d)(3) and
14(d)(2) of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”)) other than the Corporation, a trustee or other fiduciary holding
securities under an employee benefit plan of the Corporation or a corporation
owned directly or indirectly by the stockholders of the Corporation in
substantially the same proportions as their ownership of stock of the
Corporation, becomes the “beneficial owner” (as defined in Rule 13d-3
promulgated under the Exchange Act), directly or indirectly, of securities of
the Corporation representing 15% or more of the total voting power represented
by the Corporation's then outstanding Voting Securities, (ii) during any period
of two consecutive years, Continuing Directors cease for any reason to
constitute a majority of the members of the Board of Directors, (iii) the death,
removal or resignation of [three] or more Continuing Directors during any 12
month period, (iv) the stockholders of the Corporation approve (A) a merger or
consolidation of the Corporation with any other entity other than a merger or
consolidation which would result in the Voting Securities of the Corporation
outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into Voting Securities of the
surviving entity) at least 60% of the total voting power represented by the
Voting Securities of the Corporation or such surviving entity outstanding
immediately after such merger or consolidation, or (B) a plan of dissolution or
liquidation of the Corporation or an agreement for the sale, lease, conveyance,
disposition or other transfer by the Corporation of (in one transaction or a
series of transactions) all or substantially all of the Corporation's assets, or
(v) there occurs any other event of a nature that would be required to be
reported in response to Item 6(e) of Schedule 14A of Regulation 14A (or a
response to any similar item on any similar schedule or form) promulgated under
the Exchange Act, whether or not the Corporation is then subject to such
reporting requirement.

 
2

--------------------------------------------------------------------------------

 

(b)           Continuing Directors.  The term “Continuing Directors” shall mean,
as of the date of determination, any individual who either (i) was a director at
the beginning of the two year period preceding such date of determination or
(ii) was nominated for election or elected to the Board of Directors with the
affirmative vote of at least a majority of the directors then still in office
who either were directors at the beginning of the two year period preceding such
date of determination or whose election or nomination for election was
previously so approved, but shall exclude any person whose initial election to
the Board of Directors occurs as a result of either an actual or threatened
election contest (as such terms are used in Rule 14a-11 of Regulation 14A
promulgated under the Exchange Act), other actual or threatened solicitation of
proxies or consents or an actual or threatened tender offer.
 
(c)           Corporate Status.  The term “Corporate Status” describes the
status of an individual who is or was a director, officer, manager, employee,
agent or fiduciary of the Corporation or of any other corporation, partnership,
joint venture, trust, employee benefit plan or other enterprise which such
individual is or was serving at the request of the Corporation.
 
(d)           Corporation.  References to the “Corporation” shall include, in
addition to the Corporation, any constituent corporation (including any
constituent of a constituent) absorbed in a consolidation or merger to which the
Corporation (or any of its wholly owned subsidiaries) is or was a party which,
if its separate existence had continued, would have had power and authority to
indemnify its directors, officers, managers, employees, agents or fiduciaries,
so that if Indemnitee is or was a director, manager, officer, employee, agent,
control person, or fiduciary of such constituent corporation, or is or was
serving at the request of such constituent corporation as a director, officer,
manager, employee, control person, agent or fiduciary of another corporation,
partnership, joint venture, employee benefit plan, trust or other enterprise,
Indemnitee shall stand in the same position under the provisions of this
Agreement with respect to the resulting or surviving corporation as Indemnitee
would have with respect to such constituent corporation if its separate
existence had continued.
 
(e)           Expenses.  The term “Expenses” shall include, without limitation,
any judgments, fines and penalties against Indemnitee in connection with a
Proceeding; amounts paid by Indemnitee in settlement of a Proceeding; and all
attorneys' fees and disbursements, accountants' fees, private investigation fees
and disbursements, retainers, court costs, transcript costs, fees of experts,
fees and expenses of witnesses, travel expenses, duplicating costs, printing and
binding costs, telephone charges, postage, delivery service fees, and all other
disbursements, or expenses, reasonably incurred by or for Indemnitee in
connection with prosecuting, defending, preparing to prosecute or defend,
investigating, being or preparing to be a witness in a Proceeding or
establishing Indemnitee's right of entitlement to indemnification for any of the
foregoing.  Expenses also shall include Expenses incurred in connection with any
appeal resulting from any Proceeding, including without limitation, the premium,
security for, and other costs relating to any cost bond, supersedeas bond or
other bond or its equivalent.
 
(f)           Fines.  References to “fines” shall include, without limitation,
any fines, penalties and assessments, as well as any excise tax assessed with
respect to any employee benefit plan.

 
3

--------------------------------------------------------------------------------

 

(g)          Independent Legal Counsel.  For purposes of this Agreement,
“Independent Legal Counsel” shall mean an attorney or firm of attorneys that is
experienced in the matters of corporation law, selected in accordance with the
provisions of Section 9(c) hereof, who shall not have otherwise performed
services for the Corporation or any indemnitee of the Corporation within the
last three years (other than with respect to matters concerning the right of any
indemnitee under this Agreement, or of other indemnitees under similar indemnity
agreements).  Notwithstanding the foregoing, the term “Independent Legal
Counsel” shall not include any attorney who, under the applicable standards of
professional conduct then prevailing, would have a conflict of interest in
representing either the Corporation or an Indemnitee in any action to determine
the Indemnitee’s rights pursuant to this Agreement.
 
(h)          Other Enterprise.  References to “other enterprise” shall include
employee benefit plans sponsored by the Corporation or made available by the
Corporation to its employees.
 
(i)           Proceeding.  The term “Proceeding” shall include any threatened,
pending or completed action, suit, inquiry, proceeding, arbitration or
alternative dispute resolution mechanism, investigation (whether designated by
the investigative agency as a formal investigation or otherwise), administrative
hearing or any other actual, threatened or completed proceeding, whether brought
by or in the right of the Corporation or otherwise and whether of a civil,
criminal, administrative, regulatory or investigative nature, in which
Indemnitee was, is or will be involved as a party, as a witness or otherwise, by
reason of the fact that Indemnitee is or was a director, officer, manager,
employee, agent or fiduciary of the Corporation, by reason of any action taken
by Indemnitee or of any inaction on Indemnitee's part while acting as a
director, officer, manager, employee, agent or fiduciary or by reason of the
fact that Indemnitee is or was serving at the request of the Corporation as a
director, officer, manager, employee, agent or fiduciary of another corporation,
partnership, joint venture, trust, limited liability company or other
enterprise; in each case whether or not Indemnitee is acting or serving in any
such capacity at the time any liability or expense is incurred for which
indemnification or reimbursement can be provided under this Agreement; provided
that any such action, suit or proceeding which is brought by Indemnitee against
the Corporation or directors, officers, managers, employees, agents or
fiduciaries of the Corporation shall not be deemed a Proceeding, except (i) with
respect to actions or proceedings to establish or enforce a right to indemnity
under this Agreement or any other agreement or insurance policy or under the
Certificate or Bylaws now or hereafter in effect, (ii) in specific cases if the
Board of Directors has approved the initiation or bringing of such Proceeding,
or (iii) as otherwise required under the DGCL, regardless of whether Indemnitee
ultimately is determined to be entitled to such indemnification, advance expense
payment or insurance recovery, as the case may be.
 
(j)          Reviewing Party.  A “Reviewing Party” shall mean the party elected
pursuant to Section 9(b) of this Agreement.
 
(k)         Serving at the Request of the Corporation.  References to “serving
at the request of the Corporation” shall include any service as a director,
officer, manager, employee, controlling person, agent or fiduciary of the
Corporation that imposes duties on, or involves services by, such director,
officer, manager, employee, controlling person, agent or fiduciary with respect
service as a director, officer, manager, employee, control person, agent or
fiduciary of the Corporation or of another corporation, partnership, joint
venture, employee benefit plan, trust or other enterprise.

 
4

--------------------------------------------------------------------------------

 

(l)           Substantiating Documentation.  The term “substantiating
documentation” shall mean, as applicable (i) copies of bills or invoices for
costs incurred by or for Indemnitee, or copies of court or agency orders or
decrees or settlement agreements, as the case may be, accompanied by a sworn
statement from Indemnitee that such bills, invoices, court or agency orders or
decrees or settlement agreements, represent costs or liabilities meeting the
definition of "Expenses" herein and/or (ii) documentation and information as is
reasonably available to Indemnitee and is reasonably necessary to determine
whether and to what extent Indemnitee is entitled to indemnification.
 
(m)         Threatened Change in Control.  A “Threatened Change in Control”
shall mean the occurrence of one or more of the following events:  (i) the
Corporation (or any affiliate of the Corporation) entering into an agreement,
the consummation of which would result in the occurrence of a Change in Control;
(ii) any person (including, without limitation, the Corporation) publicly
announcing an intention to take or to consider taking actions which, if
consummated, would constitute a Change in Control; or (iii) the Board notifying
Indemnitee in writing that a threat of a Change in Control exists.
 
(n)          To the Fullest Extent Authorized or Permitted by Law.  The phrase
“to the fullest extent authorized or permitted by law” shall include, but not be
limited to: (i) to the fullest extent authorized or permitted by law, even if
such indemnification is not specifically authorized by the other provisions of
this Agreement, the Certificate or Bylaws or by statute; (ii) to the fullest
extent authorized or permitted by the provision of the DGCL that authorizes or
contemplates additional indemnification by agreement, or the corresponding
provision of any amendment to or replacement of the DGCL or such provision
thereof; (iii) to the fullest extent authorized or permitted by any amendments
to or replacements of the DGCL or any other applicable law, statute or rule
adopted after the date of this Agreement that expands the right of a corporation
to indemnify a member of its Board of Directors or an officer, employee,
controlling person, agent or fiduciary; and (iv) in the event of any amendments
to or replacements of the DGCL or any applicable law, statute or rule that
narrows the right of a corporation to indemnify a member of its Board of
Directors or an officer, employee, agent or fiduciary, and to the extent such
amendments and/or replacements are not otherwise required by such law, statute
or rule to be applied to this Agreement, to the fullest extent permitted
pursuant to this Agreement as of the date hereof.
 
(o)          Voting Securities. “Voting Securities” shall mean any securities of
the Corporation that vote generally in the election of directors.
 
2.           Indemnity of Indemnitee.
 
The Corporation hereby agrees to hold harmless and indemnify Indemnitee to the
fullest extent authorized or permitted by law.  In furtherance of the foregoing
indemnification, and without limiting the generality thereof:

 
5

--------------------------------------------------------------------------------

 

(a)           Proceedings Other Than Proceedings by or in the Right of the
Corporation.  Indemnitee shall be entitled to the rights of indemnification
provided in this Section 2(a) if, by reason of his Corporate Status, he is, or
is threatened to be made, a party to or participant in any Proceeding other than
a Proceeding by or in the right of the Corporation.  Pursuant to this Section
2(a), Indemnitee shall be indemnified against all Expenses, judgments,
penalties, fines and amounts paid in settlement actually and reasonably incurred
by him or on his behalf in connection with such Proceeding or any claim, issue
or matter therein, if he acted in good faith and in a manner he reasonably
believed to be in or not opposed to the best interests of the Corporation and,
with respect to any criminal Proceeding, had no reasonable cause to believe his
conduct was unlawful.
 
(b)           Proceedings by or in the Right of the Corporation.  Indemnitee
shall be entitled to the rights of indemnification provided in this Section 2(b)
if, by reason of his Corporate Status, he is, or is threatened to be made, a
party to or participant in any Proceeding brought by or in the right of the
Corporation to procure a judgment in its favor.  Pursuant to this Section 2(b),
Indemnitee shall be indemnified against all Expenses actually and reasonably
incurred by him or on his behalf in connection with such Proceeding if he acted
in good faith and in a manner he reasonably believed to be in or not opposed to
the best interests of the Corporation; provided, however, that, if applicable
law so provides, no indemnification against such Expenses shall be made in
respect of any claim, issue or matter in such Proceeding as to which Indemnitee
shall have been finally adjudged to be liable to the Corporation unless and to
the extent that the Court of Chancery of the State of Delaware shall determine,
upon application that, despite the adjudication of liability but in view of all
the circumstances of the case, the Indemnitee is fairly and reasonably entitled
to indemnity for such Expenses which the Delaware Court of Chancery or such
other court shall deem proper.
 
3.            Additional Indemnification.
 
(a)          Additional Indemnity.  In addition to, and without regard to any
limitations on, the indemnification provided for in Section 2, the Corporation
shall and hereby does indemnify and hold harmless Indemnitee to the fullest
extent authorized or permitted by law against all Expenses actually and
reasonably incurred by him or on his behalf if, by reason of his Corporate
Status he is, or is threatened to be made, a party to or participant in any
Proceeding (including a Proceeding by or in the right of the Corporation ).
 
(b)          Limitations on Additional Indemnity.
 
(i)           Excluded Action or Omissions.  No indemnification pursuant to
Section 3(a) hereof shall be paid by the Corporation to indemnify Indemnitee for
Expenses resulting from acts, omissions or transactions for which Indemnitee is
prohibited from receiving indemnification under this Agreement, the Certificate
or Bylaws, or applicable law; provided, however, notwithstanding any limitation
set forth in this Section 3(b)(i) regarding the Corporation’s obligation to
provide indemnification, Indemnitee shall be entitled under Section 8 to receive
Expense Advances hereunder with respect to any such Proceeding unless and until
a court having jurisdiction over the Proceeding shall have made a final judicial
determination (as to which all rights of appeal therefrom have been exhausted or
lapsed) that Indemnitee has engaged in acts, omissions or transactions for which
Indemnitee is prohibited from receiving indemnification under this Agreement or
applicable law.

 
6

--------------------------------------------------------------------------------

 

(ii)           Claims Under Exchange Act.  No indemnification pursuant to
Section 3(a) hereof shall be paid by the Corporation to indemnify Indemnitee for
(i) Expenses and the payment of profits arising from the purchase and sale by
Indemnitee of securities in violation of Section 16(b) of the Exchange Act, or
any similar successor statute or similar provisions of any Federal, state or
local statutory law, or (ii) any reimbursement of the Corporation by the
Indemnitee of any bonus or other incentive-based or equity-based compensation or
of any profits realized by the Indemnitee from the sale of securities of the
Corporation, as required in each case under the Exchange Act (including any such
reimbursements that arise from an accounting restatement of the Corporation
pursuant to Section 304 of the Sarbanes-Oxley Act of 2002 (the “Sarbanes-Oxley
Act”), or the payment to the Corporation of profits arising from the purchase
and sale by Indemnitee of securities in violation of Section 306 of the
Sarbanes-Oxley Act); provided, however, that notwithstanding any limitation set
forth in this Section 3(b)(ii) regarding the Corporation’s obligation to provide
indemnification, Indemnitee shall be entitled under Section 8 to receive Expense
Advances hereunder with respect to any such Proceeding unless and until a court
having jurisdiction over the Proceeding shall have made a final judicial
determination (as to which all rights of appeal therefrom have been exhausted or
lapsed) that Indemnitee has violated said statute.
 
(iii)           Lack of Good Faith.  No indemnification pursuant to Section 3(a)
hereof shall be paid by the Corporation to indemnify Indemnitee for any Expenses
incurred by the Indemnitee with respect to any action instituted (A) by
Indemnitee to enforce or interpret this Agreement, if a court having
jurisdiction over such action determines as provided in Section 10 that each of
the material assertions made by the Indemnitee as a basis for such action was
not made in good faith or was frivolous, or (B) by or in the name of the
Corporation to enforce or interpret this Agreement, if a court having
jurisdiction over such action determines as provided in Section 10 that each of
the material defenses asserted by Indemnitee in such action was made in bad
faith or was frivolous.
 
(iv)           Proceedings Initiated by Indemnitee.  No indemnification pursuant
to Section 3(a) hereof shall be paid by the Corporation to indemnify or make
Expense Advances to Indemnitee with respect to Proceedings initiated or brought
voluntarily by Indemnitee and not by way of defense, counterclaim or crossclaim,
except (A) with respect to actions or proceedings brought to establish or
enforce a right to indemnification or Expense Advances under this Agreement or
any other agreement or insurance policy or under the Certificate or Bylaws, (B)
in specific cases if the Board of Directors has approved the initiation or
bringing of such Proceeding or (C) as otherwise required under Section 145 of
the DGCL, regardless of whether Indemnitee ultimately is determined to be
entitled to such indemnification, Expense Advance or insurance recovery, as the
case may be.

 
7

--------------------------------------------------------------------------------

 

(c)          Mandatory Payment of Expenses.  Notwithstanding any other provision
of this Agreement, to the extent that Indemnitee has been successful on the
merits or otherwise, including, without limitation, the dismissal of an action
without prejudice, in the defense of any Proceeding or in the defense of any
claim, issue or matter therein, Indemnitee shall be indemnified against all
Expenses incurred by Indemnitee in connection therewith.
 
4.           Contribution in the Event of Joint Liability.
 
(a)          Other Parties Jointly Liable.  The Corporation hereby agrees to
fully indemnify and hold Indemnitee harmless from any claims of contribution
which may be brought by officers, directors or employees of the Corporation who
may be jointly liable with Indemnitee.
 
(b)          Corporation Jointly Liable; Full Payment.  Whether or not the
indemnification provided in Sections 2 and 3 hereof is available, in respect of
any Proceeding in which the Corporation is jointly liable with Indemnitee (or
would be if joined in such action, suit or proceeding), the Corporation shall
pay, in the first instance, the entire amount of all Expenses relating to such
Proceeding without requiring Indemnitee to contribute to such payment and the
Corporation hereby waives and relinquishes any right of contribution it may have
against Indemnitee.  The Corporation shall not enter into any settlement of any
Proceeding in which the Corporation is jointly liable with Indemnitee (or would
be if joined in such Proceeding) unless such settlement provides for a full and
final release of all claims asserted against Indemnitee.
 
(c)          Corporation Jointly Liable; Shared Payment.  Without diminishing or
impairing the obligations of the Corporation set forth in the preceding
subparagraph, if, for any reason, Indemnitee shall elect or be required to pay
all or any portion of any Expenses in any threatened, pending or completed
Proceeding in which Corporation is jointly liable with Indemnitee (or would be
if joined in such Proceeding), the Corporation shall contribute to the amount of
Expenses actually incurred and paid or payable by Indemnitee in proportion to
the relative benefits received by the Corporation and all officers, directors or
employees of the Corporation other than Indemnitee who are jointly liable with
him (or would be if joined in such Proceeding), on the one hand, and Indemnitee,
on the other hand, from the transaction from which such Proceeding arose;
provided, however, that the proportion determined on the basis of relative
benefit may, to the extent necessary to conform to law, be further adjusted by
reference to the relative fault of the Corporation and all officers, directors
or employees of the Corporation other than Indemnitee who are jointly liable
with Indemnitee (or would be if joined in such Proceeding), on the one hand, and
Indemnitee, on the other hand, in connection with the events that resulted in
such Expenses, judgments, penalties, fines or settlement amounts, as well as any
other equitable considerations which the law may require to be considered.  The
relative fault of the Corporation and all officers, directors or employees of
the Corporation other than Indemnitee who are jointly liable with him (or would
be if joined in such Proceeding), on the one hand, and Indemnitee, on the other
hand, shall be determined by reference to, among other things, the degree to
which their actions were motivated by intent to gain personal profit or
advantage, the degree to which their liability is primary or secondary, and the
degree to which their conduct is active or passive.

 
8

--------------------------------------------------------------------------------

 
(d)           Registration of Securities.  In connection with the registration
of the Corporation’s securities, the relative benefits received by the
Corporation and Indemnitee shall be deemed to be in the same respective
proportions that the net proceeds from the offering (before deducting expenses)
received by the Corporation and the Indemnitee, in each case as set forth in the
table on the cover page of the applicable prospectus, bear to the aggregate
public offering price of the securities so offered.  The relative fault of the
Corporation and Indemnitee shall be determined by reference to, among other
things, whether the untrue or alleged untrue statement of a material fact or the
omission or alleged omission to state a material fact relates to information
supplied by the Corporation or Indemnitee and the parties’ relative intent,
knowledge, access to information and opportunity to correct or prevent such
statement or omission.
 
(e)           Equitable Considerations.  The Corporation and Indemnitee agree
that it would not be just and equitable if contribution pursuant to this Section
4(e) were determined by pro rata or per capita allocation or by any other method
of allocation which does not take account of the equitable considerations
referred to in the immediately preceding paragraph.  In connection with any
registration of the Corporation’s securities, in no event and notwithstanding
the other provisions of this Section 4(e) shall an Indemnitee be required to
contribute any amount hereunder in excess of the lesser of (i) that proportion
of the total of such losses, claims, damages or liabilities indemnified against
equal to the proportion of the total securities sold under such registration
statement that is being sold by Indemnitee or (ii) the proceeds received by
Indemnitee from its sale of securities under such registration statement. No
person found guilty of fraudulent misrepresentation (within the meaning of
Section 10(f) of the Securities Act) shall be entitled to contribution from any
person who was not found guilty of such fraudulent misrepresentation.
 
(f)           Survival Regardless of Investigation.  The indemnification and
contribution provided for herein will remain in full force and effect regardless
of any investigation made by or on behalf of Indemnitee or any officer,
director, employee, agent or controlling person of Indemnitee.
 
5.           Maintenance of D&O Insurance.
 
The Corporation hereby covenants and agrees that, so long as the Indemnitee
shall continue to serve as a member of its Board of Directors or an officer,
employee, controlling person, agent or fiduciary of the Corporation and
thereafter so long as the Indemnitee shall be subject to any possible Proceeding
by reason of the fact that the Indemnitee was a member of its Board of Directors
or an officer, employee, controlling person, agent or fiduciary of the
Corporation, the Corporation shall promptly maintain in full force and effect
directors’ and officers’ liability insurance (“D&O Insurance”) in reasonable
amounts from established and reputable insurers, provided that D&O Insurance is
available to the Corporation on commercially reasonable terms.  In all policies
of D&O Insurance, the Indemnitee shall be named as an insured in such a manner
as to provide the Indemnitee the same rights and benefits as are accorded to the
most favorably insured of the Corporation’s directors, if the Indemnitee is a
director; or of the Corporation’s officers, if the Indemnitee is not a director
of the corporation but is an officer; or of the Corporation’s key employees, if
the Indemnitee is not a director or officer of the Corporation.  If the
Corporation decides to allow D&O Insurance coverage to lapse because D&O
Insurance is not available to the Corporation on commercially reasonable terms,
the Corporation shall so notify Indemnitee as soon as reasonably
practicable.  Upon any Change in Control, the Corporation shall obtain
continuation and/or “tail” coverage for Indemnitee for a period of no less than
six years following the date of such Change in Control.
 
9

--------------------------------------------------------------------------------


 
6.           Security; Establishment of a Trust.
 
(a)           Security.  To the extent requested by Indemnitee and (i) approved
by the Board or (ii) in the event of a Threatened Change in Control or a Change
in Control, the Corporation shall at any time and from time to time provide
security to Indemnitee for the Corporation’s obligations hereunder through an
irrevocable bank line of credit, funded trust, letter of credit or other
collateral or financing arrangement (each such security arrangement, the
“Security”).  The Security, once provided to Indemnitee, may not be revoked or
released without the prior written consent of Indemnitee.  The Security shall be
in an amount sufficient to satisfy any and all Expenses reasonably anticipated
at the time of each such request to be incurred in connection with
investigating, preparing for, participating in or defending any Proceedings, and
any and all judgments, fines, penalties and amounts paid in settlement
(including all interest, assessments and other charges paid or payable in
connection with or in respect of such judgments, fines penalties and amounts
paid in settlement) in connection with any and all Proceedings from time to time
actually paid or claimed, reasonably anticipated or proposed to be paid.  The
amount or amounts of such Security shall be determined by mutual agreement of
the Indemnitee and the Corporation or, if the Corporation and the Indemnitee are
unable to reach such an agreement, by Independent Legal Counsel selected in
accordance with Section 9(c) hereof.
 
(b)           Establishment of a Trust.  To the extent the Corporation provides
the Security pursuant to Section 6(a) in the form of a funded trust (the
“Trust”), the Corporation may, in its discretion, establish one collective
trust  for the benefit of all persons who may have rights similar to those of
the Indemnitee and the Trust shall form part of such single collective
trust.  The trustee of the Trust (the “Trustee”) shall be a bank or trust
company or other individual or entity chosen by the Corporation and reasonably
acceptable to the Indemnitee.  Nothing in this Section 6(b) shall relieve the
Corporation of any of its obligations under this Agreement.  The terms of the
Trust shall provide that, except upon the consent of both the Indemnitee and the
Corporation, upon a Change in Control (i) the Trust shall not be revoked or the
principal thereof invaded, without the written consent of the Indemnitee, (ii)
the Trustee shall advance, within two (2) business days of a request by the
Indemnitee and upon the execution and delivery to the Corporation of an
undertaking providing that the Indemnitee undertakes to repay the advance to the
extent that it is ultimately determined that Indemnitee is not entitled to be
indemnified by the Corporation, any and all Expenses to the Indemnitee, (iii)
the Trust shall continue to be funded by the Corporation in accordance with the
funding obligations set forth above, (iv) the Trustee shall promptly pay to the
Indemnitee all amounts for which the Indemnitee shall be entitled to
indemnification pursuant to this Agreement or otherwise and (v) all unexpended
funds in such Trust shall revert to the Corporation upon mutual agreement by the
Indemnitee and the Corporation or, if the Indemnitee and the Corporation are
unable to reach such an agreement, by Independent Legal Counsel selected in
accordance with Section 9(c) hereof, that the Indemnitee has been fully
indemnified under the terms of this Agreement.  The Trust shall be governed by
Delaware law (without regard to its conflicts of laws rules) and the Trustee
shall consent to the exclusive jurisdiction of the Delaware Court.
 
10

--------------------------------------------------------------------------------


 
7.           Choice of Counsel.
 
The Corporation shall have the right to approve Indemnitee’s selection of
counsel with respect to any Proceeding (which approval shall not be unreasonably
withheld and shall only be withheld where there is a conflict of interest with
respect to such counsel and the Corporation under applicable ethical rules or
where such counsel is not experienced in matters of the kind presented).  Where
it is feasible to do so without impairing the Indemnitee’s ability to defend
himself or herself in a Proceeding, Indemnitee agrees to cooperate with the
Corporation to reduce expenses and maximize the insurance coverage applicable to
a particular Proceeding, including without limitation, by agreeing to be jointly
represented by legal counsel with other directors, officers, employees, agents
or fiduciaries of the Corporation who are also involved with the Proceeding;
provided, however, that nothing in this sentence shall be construed to prevent
Indemnitee from retaining his or her separate counsel, at the expense of the
Corporation, where there would be a conflict of interest, as determined by
counsel for Indemnitee, as a result of any such joint representation.
 
8.           Advances of Expenses.
 
(a)           Payment of Expenses.  Expenses (other than judgments, penalties,
fines and amounts paid in settlement) incurred by Indemnitee shall be paid by
the Corporation, in advance of the final disposition of the Proceeding, as soon
as practicable but in any event no later than twenty (20) days after receipt of
Indemnitee's written request accompanied by substantiating documentation and
Indemnitee's undertaking to repay such amount to the extent it is ultimately
determined that Indemnitee is not entitled to indemnification in accordance with
the provisions of this Agreement.
 
(b)           Undertaking.  The obligation of the Corporation to make an advance
payment of Expenses to Indemnitee pursuant to Section 8(a) (an “Expense
Advance”) shall be subject to the condition that, if, when and to the extent
that a Reviewing Party determines that Indemnitee would not be permitted to be
so indemnified under applicable law, this Agreement, the Certificate or the
Bylaws, the Corporation shall be entitled to be reimbursed by Indemnitee (who
hereby undertakes and agrees to reimburse the Corporation) for all such amounts
theretofore paid; provided, however, that if Indemnitee has commenced or
thereafter commences legal proceedings in a court of competent jurisdiction to
secure a determination that Indemnitee should be indemnified under applicable
law, this Agreement, the Certificate or the Bylaws, any determination made by
the Reviewing Party that Indemnitee would not be permitted to be indemnified
under applicable law shall not be binding and Indemnitee shall not be required
to reimburse the Corporation for any Expense Advance until a final judicial
determination is made with respect thereto (as to which all rights of appeal
therefrom have been exhausted or lapsed).  Indemnitee’s obligation to reimburse
the Corporation for any Expense Advance shall be unsecured and no interest shall
be charged by the Corporation in connection with any such amounts determined to
be owed by Indemnitee.
 
11

--------------------------------------------------------------------------------


 
(c)           Limitation on Expense Advance.  Notwithstanding any of the
foregoing provisions in this Section 8, the Corporation shall not be obligated
to make an Expense Advance to Indemnitee in connection with a lawsuit filed
directly by the Corporation against Indemnitee if an absolute majority of the
members of the Board of Directors reasonably determines in good faith, within
ten (10) days of Indemnitee’s request for an Expense Advance, that the facts
known to them at the time such determination is made demonstrate clearly and
convincingly that Indemnitee acted in bad faith after Indemnitee has had an
opportunity, with counsel, to present his case to the Board.  If such a
determination is made, Indemnitee may have such decision reviewed by another
forum, in the manner set forth in Section 10, with all references therein to
“indemnification” being deemed to refer to “Expense Advance” and the burden of
proof shall be on the Corporation to demonstrate clearly and convincingly that,
based on the facts known at the time, Indemnitee acted in bad faith.  The
Corporation may not avail itself of this Section 8(c) as to a given lawsuit if,
at any time after the occurrence of the activities or omissions that are the
primary focus of the lawsuit, the Corporation has undergone a Change in Control.
 
9.           Right of Indemnitee to Indemnification Upon Application; Procedure
Upon Application.  It is the intent of this Agreement to secure for Indemnitee
rights of indemnity that are as favorable as may be permitted under the law and
public policy of the State of Delaware.  Accordingly, the parties agree that the
following procedures and presumptions shall apply in the event of any question
as to whether Indemnitee is entitled to indemnification under this Agreement:
 
(a)           Notice.  Indemnitee shall give the Corporation notice in writing
in accordance with Section 19 of this Agreement as soon as practicable of any
Proceeding made against Indemnitee for which indemnification will or could be
sought under this Agreement.
 
12

--------------------------------------------------------------------------------


 
(b)           Reviewing Party/Cooperation by Indemnitee.  Upon written request
by Indemnitee for indemnification pursuant to the first sentence of Section 9(a)
hereof, a determination, if required by applicable law, with respect to
Indemnitee’s entitlement thereto shall be made in the specific case by one of
the following three methods, which shall be at the election of the Indemnittee,
(i) by a majority of the disinterested directors, even though less than a
quorum, (ii) by Independent Legal Counsel or (iii) by the
stockholders.  Indemnitee shall cooperate with the Reviewing Party and provide
to the Reviewing Party upon reasonable advance request any documentation or
information which is reasonably available to Indemnitee and reasonably necessary
to such determination.  Nothing in this Agreement shall require Indemnitee to
waive any of his rights under the United States Constitution or to provide
information which is privileged or otherwise protected from disclosure.  Any
Independent Legal Counsel, member of the Board, or stockholder of the
Corporation shall act reasonably and in good faith in making a determination
under the Agreement of Indemnitee's entitlement to indemnification.  Any costs
or expenses (including attorneys’ fees and disbursements) incurred by Indemnitee
in so cooperating with the Reviewing Party shall be borne by the Corporation
(irrespective of the determination as to Indemnitee’s entitlement to
indemnification) and the Corporation hereby indemnifies and agrees to hold
Indemnitee harmless therefrom.  If the Reviewing Party shall not have made a
determination within thirty (30) days after receipt by the Corporation of the
request therefor, the requisite determination of entitlement to indemnification
shall be deemed to have been made and Indemnitee shall be entitled to such
indemnification, thereto; provided, however, that the foregoing provisions of
this Section 9(b) shall not apply if the determination of entitlement to
indemnification is to be made by the stockholders and if within fifteen (15)
days after receipt by the Corporation of the request for such determination the
Board resolves to submit such determination to the stockholders for their
consideration at the next annual meeting thereof and such determination is made
thereat.
 
(c)           Independent Legal Counsel.  If the determination of entitlement to
indemnification is to be made by Independent Legal Counsel pursuant to Section
9(b) hereof, the Independent Legal Counsel shall be selected as provided in this
Section 9(c).  The Independent Legal Counsel shall be selected by Indemnitee
(unless Indemnitee shall request that such selection be made by the
Board).  Indemnitee or the Corporation, as the case may be, may, within ten (10)
days after such written notice of selection shall have been given, deliver to
the Corporation or to Indemnitee, as the case may be, a written objection to
such selection; provided, however, that such objection may be asserted only on
the ground that the Independent Legal Counsel so selected does not meet the
requirements of “Independent Legal Counsel” as defined in Section 1(g) and the
objection shall set forth with particularity the factual basis of such
assertion.  Absent a proper and timely objection, the person so selected shall
act as Independent Legal Counsel.  If a written objection is made and
substantiated, the Independent Legal Counsel selected may not serve as
Independent Legal Counsel unless and until such objection is withdrawn or a
court has determined that such objection is without merit.  If, within thirty
(30) days after submission by Indemnitee of a written request for
indemnification pursuant to Section 9(a) hereof, no Independent Legal Counsel
shall have been selected and not objected to, either the Corporation or
Indemnitee may seek judicial resolution of any objection which shall have been
made by the Corporation or Indemnitee to the other’s selection of Independent
Legal Counsel and/or for the appointment as Independent Legal Counsel of a
person selected by the court or by such other person as the court shall
designate, and the person with respect to whom all objections are so resolved or
the person so appointed shall act as Independent Legal Counsel under Section
9(b) hereof.  The Corporation shall pay any and all reasonable fees and expenses
of Independent Legal Counsel incurred by such Independent Legal Counsel in
connection with acting pursuant to Section 9(b) hereof, and the Corporation
shall pay all reasonable fees and expenses incident to the procedures of this
Section 9(c), regardless of the manner in which such Independent Legal Counsel
was selected or appointed.
 
13

--------------------------------------------------------------------------------


 
(d)           Presumption in Favor of Indemnification.  In making a
determination with respect to entitlement to indemnification hereunder, the
Reviewing Party shall presume that Indemnitee is entitled to indemnification
under this agreement if Indemnitee has submitted a request for indemnification
in accordance with Section 9(a).  For purposes of this Agreement, the
termination of any Proceeding by judgment, order, settlement (whether with or
without court approval) or conviction, or upon a plea of nolo contendere, or its
equivalent, shall not create a presumption that Indemnitee did not meet any
particular standard of conduct or have any particular belief or that a court has
determined that indemnification is not permitted by applicable law.  In
addition, neither the failure of the Reviewing Party to have made a
determination as to whether Indemnitee has met any particular standard of
conduct or had any particular belief, nor an actual determination by the
Reviewing Party that Indemnitee has not met such standard of conduct or did not
have such belief, prior to the commencement of legal proceedings by Indemnitee
to secure a judicial determination that Indemnitee should be indemnified under
applicable law, shall be a defense to Indemnitee's claim or create a presumption
that Indemnitee has not met any particular standard of conduct or did not have
any particular belief. In connection with any determination by the Reviewing
Party or otherwise as to whether Indemnitee is entitled to be indemnified
hereunder, the burden of proof and the burden of persuasion, by clear and
convincing evidence, shall be on the Corporation to establish that Indemnitee is
not so entitled.
 
(e)           Presumption of Good Faith.  Indemnitee shall be presumed to have
acted in good faith if Indemnitee’s action is based on the records or books of
account of the Corporation, including financial statements, or on information
supplied to Indemnitee by the officers of the Corporation in the course of their
duties, or on the advice of legal counsel for the Corporation or on information
or records given or reports made to the Corporation by an independent certified
public accountant, by a financial advisor or by an appraiser or other expert
selected with reasonable care by the Corporation.  In addition, the knowledge
and/or actions, or failure to act, of any other director, officer, manager,
trustee, partner, managing member, fiduciary, agent or employee of the
Corporation shall not be imputed to Indemnitee for purposes of determining the
right to indemnification under this Agreement.  Whether or not the foregoing
provisions of this Section 9(e) are satisfied, it shall in any event be presumed
(unless there is clear and convincing evidence to the contrary) that Indemnitee
has at all times acted in good faith and in a manner he reasonably believed to
be in or not opposed to the best interests of the Corporation.  Anyone seeking
to overcome this presumption shall have the burden of proof and the burden of
persuasion, by clear and convincing evidence.
 
(f)           Presumption for Settlements.  The Corporation acknowledges that a
settlement or other disposition short of final judgment may be successful if it
permits a party to avoid expense, delay, distraction, disruption and
uncertainty.  In the event that any action, claim or proceeding to which
Indemnitee is a party is resolved in any manner other than by adverse judgment
against Indemnitee (including, without limitation, settlement of such action,
claim or proceeding with or without payment of money or other consideration) it
shall be presumed (unless there is clear and convincing evidence to the
contrary) that Indemnitee has been successful on the merits or otherwise in such
action, suit or proceeding.  Anyone seeking to overcome this presumption shall
have the burden of proof and the burden of persuasion, by clear and convincing
evidence.
 
14

--------------------------------------------------------------------------------


 
(g)           Notice to Insurers.  If, at the time of the receipt by the
Corporation of a notice of a Proceeding pursuant to Section 9(a) hereof, the
Corporation has liability insurance in effect which may cover such Proceeding,
the Corporation shall give prompt notice of the commencement of such Proceeding
to the insurers in accordance with the procedures set forth in each of the
Corporation's policies.  The Corporation shall thereafter take all necessary or
desirable action to cause such insurers to pay, on behalf of Indemnitee, all
amounts payable as a result of such action, suit, proceeding, inquiry or
investigation in accordance with the terms of such policies.
 
10.           Remedies.
 
(a)           Adjudication of Entitlement.  In the event that (i) a
determination is made pursuant to Section 9 that Indemnitee is not entitled to
indemnification under this Agreement, (ii) an Expense Advance is not timely made
pursuant to Section 8, (iii) no determination of entitlement to indemnification
shall have been made pursuant to Section 9(b) within thirty (30) days after
receipt by the Corporation of the request for indemnification, (iv) payment of
indemnification is not made pursuant to this Agreement within twenty (20) days
after receipt by the Corporation of a written request therefor, or (v) payment
of indemnification is not made within twenty (20) days after a determination has
been made that Indemnitee is entitled to indemnification or such determination
is deemed to have been made pursuant to Section 9, Indemnitee shall be entitled
to an adjudication of his entitlement to such indemnification.  The Corporation
shall not oppose Indemnitee’s right to seek any such adjudication.
 
(b)           Determination of Not Entitled. In the event that a determination
shall have been made pursuant to Section 9(b) that Indemnitee is not entitled to
indemnification, any judicial proceeding commenced pursuant to this Section 10
shall be conducted in all respects as a de novo trial, on the merits and
Indemnitee shall not be prejudiced in any way by reason of that adverse
determination.
 
(c)           Determination of Entitled. If a determination shall have been made
pursuant to Section 9(b) that Indemnitee is entitled to indemnification, the
Corporation shall be bound by such determination in any judicial proceeding
commenced pursuant to this Section 10, absent (i) a misstatement by Indemnitee
of a material fact, or omission of a material fact necessary to make
Indemnitee’s statement not materially misleading, in connection with the request
for indemnification or (ii) a prohibition of such indemnification under
applicable law.
 
(d)           Expenses Incurred in Action to Enforce or Interpret.  The
Corporation shall also indemnify and hold harmless Indemnitee to the fullest
extent authorized or permitted by law against all Expenses and, in accordance
with Section 8, also advance such Expenses to Indemnitee that are actually and
reasonably incurred by Indemnitee in connection with any judicial proceeding
brought by Indemnitee (i) to establish or enforce Indemnitee’s rights under, or
to recover damages for breach of, this Agreement or any other indemnification,
advancement or contribution agreement or provision of the Certificate or Bylaws,
or (ii) to recover under any directors’ and officers’ liability insurance
policies maintained by the Corporation; regardless of whether Indemnitee
ultimately is determined to be entitled to such indemnification, advancement of
expenses, contribution or insurance recovery.
 
15

--------------------------------------------------------------------------------


 
(e)           Interest.  Interest shall be paid by the Corporation to Indemnitee
at the legal rate under Delaware law for amounts which the Corporation
indemnifies or is obliged to indemnify for the period commencing with the date
on which Indemnitee requests indemnification (or reimbursement or advancement of
any Expenses) and ending with the date on which such payment is made to
Indemnitee by the Corporation.
 
11.           Indemnification Hereunder Not Exclusive.  The indemnification and
advancement of expenses provided by this Agreement shall not be deemed exclusive
of any other rights to which Indemnitee may be entitled under the Certificate,
the Bylaws, the DGCL, any D&O Insurance, any agreement, or otherwise, both as to
action in Indemnitee's official capacity and as to action in another capacity
while holding such office.  However, Indemnitee shall reimburse the Corporation
for amounts paid to Indemnitee pursuant to such other rights to the extent such
payments duplicate any payments received pursuant to this Agreement.
 
12.           Continuation of Indemnity.  All agreements and obligations of the
Corporation contained herein shall continue during the period Indemnitee is a
director, officer, employee or agent of the Corporation (or is or was serving at
the request of the Corporation as a director, officer, employee, controlling
person, agent or fiduciary of another corporation, partnership, joint venture,
trust, limited liability company or other enterprise) and shall continue
thereafter so long as Indemnitee shall be subject to any possible Proceeding by
reason of the fact that Indemnitee was a member of its Board of Directors or an
officer, employee, controlling person, agent or fiduciary of the Corporation or
serving in any other capacity referred to herein.
 
13.           Partial Indemnification.  If Indemnitee is entitled under any
provision of this Agreement to indemnification by the Corporation for some or a
portion of Expenses, but not, however, for the total amount thereof, the
Corporation shall nevertheless indemnify Indemnitee for the portion of such
Expenses to which Indemnitee is entitled.
 
14.           Indemnification for Expenses as a Witness.  Notwithstanding any
other provision of this Agreement, to the extent that Indemnitee is, by reason
of his Corporate Status, a witness in any Proceeding to which Indemnitee is not
a party, Indemnitee shall be indemnified against all Expenses actually and
reasonably incurred by Indemnitee or on Indemnitee’s behalf in connection
therewith.
 
15.           Settlement of Claims.  The Corporation shall not be liable to
indemnify indemnitee under this Agreement for any amounts paid in settlement of
any Proceeding effected without the Corporation's prior written consent.  The
Corporation shall not settle any Proceeding in any manner which would impose any
penalty or limitation on Indemnitee without Indemnitee's prior written
consent.  Neither the Corporation nor Indemnitee will unreasonably withhold or
delay their consent to any proposed settlement.  The Corporation shall not be
liable to indemnify Indemnitee under this Agreement with regard to any judicial
award if the Corporation was not given a reasonable and timely opportunity, at
its expense, to participate in the defense of such action.
 
16

--------------------------------------------------------------------------------


 
16.           Enforcement.  The Corporation expressly confirms and agrees that
it has entered into this Agreement and assumed the obligations imposed on the
Corporation hereby in order to induce Indemnitee to serve as a director,
officer, manager, employee, agent or fiduciary of the Corporation, and
acknowledges that Indemnitee is relying upon this Agreement in continuing as a
director, officer, manager, employee, agent or fiduciary.
 
17.           Governing Law; Venue; Binding Effect; Amendment and Termination.
 
(a)           Governing Law.  This Agreement shall be interpreted and enforced
in accordance with the laws of the State of Delaware.
 
(b)           Venue.  The Corporation and Indemnitee each hereby irrevocably
consent to the jurisdiction of the state and federal courts located in the State
of Delaware for all purposes in connection with any action or proceeding which
arises out of or relates to this Agreement and agree that any action instituted
under this Agreement shall be commenced, prosecuted and continued only in the
State of Delaware, and each party hereto specifically waives the right to seek
transfer of any action or proceeding out of the designated forum pursuant to 28
U.S.C. Sections 1404 and 1406, any state forum non conveniens statute or the
common law doctrine of forum non conveniens.
 
(c)           Binding Effect; Successors and Assigns.  This Agreement shall be
binding upon the Corporation, its successors and assigns, and shall inure to the
benefit of Indemnitee, Indemnitee’s heirs, personal representatives and assigns
and to the benefit of the Corporation, its successors and assigns.  The
Corporation shall require and cause any successor (whether direct or indirect,
and whether by purchase, merger, consolidation or otherwise) to all,
substantially all, or a substantial part, of the business or assets of the
Corporation, by written agreement in form and substance satisfactory to
Indemnitee, expressly to assume and agree to perform this Agreement in the same
manner and to the same extent that the Corporation would be required to perform
if no such succession had taken effect.
 
(d)           Amendment.  No amendment, modification, termination or
cancellation of this Agreement shall be effective unless in writing signed by
the Corporation and Indemnitee.
 
18.           Severability.  If any provision of this Agreement shall be held to
be invalid, illegal or unenforceable (a) the validity, legality and
enforceability of the remaining provisions of this Agreement shall not be in any
way affected or impaired thereby, and (b) to the fullest extent authorized or
permitted by law, the provisions of this Agreement shall be construed so as to
give effect to the intent manifested by the provision held invalid, illegal or
unenforceable.  Each section of this Agreement is a separate and independent
portion of this Agreement.  If the indemnification to which Indemnitee is
entitled with respect to any aspect of any claim varies between two or more
sections of this Agreement, that section providing the most comprehensive
indemnification shall apply.
 
17

--------------------------------------------------------------------------------


 
19.           Notice.  Notice to the Corporation shall be directed to Royal
Gold, Inc., 1660 Wynkoop Street, Suite 1000, Denver, Colorado 80202, Attention:
General Counsel.  Notice to Indemnitee shall be directed to the address set
forth under Indemnitee's signature hereto.  The foregoing addresses may be
changed from time to time by the addressee upon notice to the other
parties.  Notice shall be deemed received three days after the date postmarked
if sent by prepaid mail, properly addressed.
 
20.           Counterparts.  This Agreement may be executed in any number of
counterparts and by different parties on separate counterparts, each of which,
when executed and delivered, shall be deemed to be an original, and all of
which, when taken together, shall constitute but one and the same
Agreement.  Delivery of an executed counterpart of this Agreement by
telefacsimile shall be equally as effective as delivery of a manually executed
counterpart of this Agreement.  Any party delivering an executed counterpart of
this Agreement by telefacsimile also shall deliver a manually executed
counterpart of this Agreement but the failure to deliver a manually executed
counterpart shall not affect the validity, enforceability, and binding effect of
this Agreement.
 
21.           No Construction as Employment Agreement.  Nothing contained in
this Agreement shall be construed as giving the Indemnitee any right to be
retained in the employ of the Corporation or any of its subsidiaries.
 
22.           Entire Agreement. The Prior Agreement is hereby amended and
restated in its entirety and shall be of no further force and effect.  This
Agreement constitutes the entire agreement between the parties hereto with
respect to the subject matter hereof and supercedes any prior written or oral
communications, understandings or agreements relating to such subject matter.
 
23.           Subrogation.  In the event of payment under this Agreement, the
Corporation shall be subrogated to the extent of such payment to all of the
rights of recovery of the Indemnitee.  Indemnitee agrees to execute all
documents and to perform all acts that may be reasonably necessary to secure
such rights and to enable the Corporation effectively to bring suit to enforce
such rights.
 
24.           No Duplication of Payments.  The Corporation shall not be liable
under this Agreement to make any payment in connection with any claim made
against the Indemnitee to the extent the Indemnitee has otherwise actually
received payment from or on behalf of the Corporation (under any insurance
policy, provision of the Certificate or Bylaws or otherwise) of the amounts
otherwise payable hereunder.
 
25.           Period of Limitations. No legal action shall be brought and no
cause of action shall be asserted by or in the right of the Corporation against
the Indemnitee, Indemnitee’s estate, spouse, heirs, executors or personal or
legal representatives after the expiration of two years from the date of accrual
of such cause of action, and any claim or cause of action of the Corporation
shall be extinguished and deemed released unless asserted by the timely filing
of a legal action within such two year period; provided, however, that if any
shorter period of limitations is otherwise applicable to any such cause of
action, such shorter period shall govern.
 
[SIGNATURE PAGE FOLLOWS]
 
 
18

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on and as of
the day and year first above written.
 
COMPANY:
 
ROYAL GOLD, INC.
a Delaware corporation
 
By:
 
Name:
Title:

 
INDEMNITEE:
   
Signature:
     
Name:
 



Address:
     



 
19

--------------------------------------------------------------------------------

 

 